*597OPINION OF THE COURT
LARSEN, Justice.
Appellant was arrested for robbery and the shooting death of an off-duty Philadelphia police officer. He was tried by a jury and found guilty of three counts of robbery and murder of the second degree. After denial of post-verdict motions, appellant was sentenced to concurrent terms of life imprisonment and ten to twenty years incarceration, and this appeal followed.
Appellant raises five issues: 1) the trial court erred in not dismissing the charges pursuant to Rule 1100 of the Pennsylvania Rules of Criminal Procedure; 2) the trial court erred in admitting testimony concerning prior crimes into evidence; 3) the evidence is insufficient to prove beyond a reasonable doubt that appellant participated in the robbery-murder; 4) appellant’s first trial counsel was ineffective in failing to move to suppress evidence of appellant’s participation in similar crimes; and 5) the trial court erred in admitting evidence obtained pursuant to a search warrant for which there was insufficient probable cause. We have reviewed the record and find that it fails to support these contentions, and that they are frivolous.
The judgments of sentence are affirmed.